         Case 1:20-cv-00966-EGS
            Case                Document1 2-1
                 1:20-cv-00966 Document        Filed
                                           Filed     04/14/20
                                                 04/13/20     Page
                                                           Page 6 of16of 1



                                   REQUEST FOR RELIEF

       WHEREFORE, Maurizi respectfully requests that this Court:

       A.      Declare that the records sought by the Request, as more particularly described

above, are public records pursuant to FOIA and must be disclosed;

       B.      Order State to provide the requested records to Maurizi, including electronic

copies of records stored in electronic format, within 10 business days of the Court’s order;

       C.      Award Maurizi the costs of this proceeding, including reasonable attorneys’

fees, pursuant to 5 U.S.C. § 552(a)(4)(E); and

       D.      Grant Maurizi such other and further relief as this Court deems just and proper.




Dated: April 13, 2020                  Respectfully submitted,

                                       BALLARD SPAHR LLP

                                           s/ Alia L. Smith
                                       Alia L. Smith (#992629)
                                       1909 K Street, NW, 12th Floor
                                       Washington, DC 20006
                                       Tel: (202) 661-2200; Fax: (202) 661-2299
                                       smithalia@ballardspahr.com
                                       Kristel Tupja (#888324914)
                                       BALLARD SPAHR LLP
                                       1735 Market Street, 51st Floor
                                       Philadelphia, PA 19103
                                       Tel: (215) 864-8318; Fax: (215) 864-8999
                                       tupjak@ballardspahr.com
                                       Counsel for Plaintiff Stefania Maurizi




                                                 6
